DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Response to Arguments
 Applicant's arguments filed 09/13/2021 have been fully considered but they are not persuasive. 
Applicants contend that the combination of Helligen and Peake does not teach “wherein the system that plans the path modifies the actual path with the margin” because Peake is manually controlling the tractor.   In Applicants on pg. 3 of the response filed 09/13/2021, Applicants note that Peake teaches that the first pass is under manual control and the autopilot completes the job. As best understood Applicant is arguing that because the first pass of Peake is done manually that the system is not planning a path.  The Examiner disagrees because, as claimed “the system that plans the path” is referring to a system that plans paths for vehicles and would include a system that plans any path.  The Examiner notes that the language of the preamble “a method for a system that plans the path of and controls a vehicle” is referring to a path planning system and not a particular path.  In other words the “plans the path” is used to identify the system and not any particular path.  Therefore Applicant's argument that the references fail to show a “system that plans the path [and] modifies the actual path” are not recited in the rejected claim(s).  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With regards to Applicants arguments regarding Helligen teaching manually controlling the tractor under certain circumstances and therefore modifying Helligen using the teachings of Peake would defeat the purpose of Helligen and render the system inoperable for the intended purpose.  The Examiner disagrees because using an offset width as taught by Peake would not make render Helligen inoperable for its intended purpose because using an offset width would make the calculated path more accurate.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7, 10-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2236020 (Helligen et al.) in view of US 2012/0296529 (Peake et al).
With respect to claim 1
Helligen teaches: A method for a system that plans the path of and controls a vehicle having a work tool (see at least ¶0001-02), the method comprising: 
determining, prior to determining an actual path, a previous path plan for a previous path plan vehicle and a previous path plan work tool Discussing using a previously planned path.)
passing the previous path plan vehicle and the previous path plan work tool along the previous path plan through a work area (see at least Fig 5; #6; and ¶0034; Discussing that the machine and implement goes over a path.);
determining the actual path traveled by at least one of the previous path plan vehicle and the previous path plan work tool being guided by the system during execution of the previous path plan (see at least Fig 1, 2, and 5; #6; and ¶0014-17 and ¶0034; discussing determining the path the vehicle takes and how it deviates from the planned path.) by recording a location of at least one of the previous path plan vehicle and the previous path plan work tool through the work area along the previous path plan (see at least Fig 1, 2, and 5; #6; and ¶0014-17 and ¶0034; Discussing that the system tracks the location of the machine.) as the system guides the at least one of the previous path plan vehicle and the previous path plan work tool through the work area along the previous path plan (see at least Fig 1, 2, and 5; #6; and ¶0014-17 and ¶0034; Discussing that the system tracks the location of the machine, as it travels along the previous path plan.); and 
passing the work tool through the work area with the vehicle along the modified path plan (see at least Fig 5; #6; and ¶0034; Discussing modifying the planned path due to the operator avoiding a certain area.
Helligen does not specifically teach;
modifying the actual path with a margin to determine a modified path plan through the work area, wherein the system that plans the path modifies the actual path with the margin to determine the modified path plan through the work area.
However Peake teaches:
modifying the actual path (see at least Fig 2 and 5A-9; #202; and ¶0025) with a margin (see at least Fig 2 and 5A-9; W; and ¶0025) to determine a modified path plan through the work area (see at least Fig 2 and 5A-9; #230; and ¶0025), wherein the system that plans the path modifies the actual path with the margin to determine the modified path plan through the work area (see at least Fig 2 and 5A-9; #230; and ¶0025, ¶0039 and ¶0054).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Helligen by modifying the actual path with a margin to determine a modified path plan through the work area, wherein the system that plans the path modifies the actual path with the margin to determine the modified path plan through the work area as taught by Peake, because doing so would allow the system to compensate for an implement on the tractor that follows a different path.  Thus making the system more accurate.
With respect to claim 2
Helligen teaches:
wherein the margin is based at least partially on at least one in situ environmental factor (see at least Fig 5; #6; and ¶0034; Discussing modifying the path based on a machine not being able to drive over a bumpy wet area.).
With respect to claim 3
Helligen teaches:
wherein the at least one in situ environmental factor comprises at least one of a topology, plant type, plant condition, soil moisture, soil type, and soil traction (see at least Fig 5; #6; and ¶0034; Discussing modifying the path based on a machine not being able to drive over a bumpy wet area.).
With respect to claims 4 and 17
Helligen teaches:
wherein the margin is based at least partially on at least one a priori environmental factor (see at least Fig 5; #6; and ¶0034; Discussing modifying the path based on a machine not being able to drive over a wet area.).
With respect to claims 5 and 16
Helligen teaches:
further comprising storing the at least one a priori environmental factor (see at least Fig 5; #6; and ¶0034; Discussing that a new boundary is created based on the driver avoiding a bumpy wet area and the new boundary is used to modify the path
With respect to claims 6 and 18
Helligen teaches:
wherein the at least one a priori environmental factor comprises at least one of a soil type, topography, and plant type (see at least Fig 5; #6; and ¶0034; Discussing that a new boundary is created based on the driver avoiding a bumpy wet area.).
With respect to claim 7
The combination of Helligen and Peake does not specifically teach:
wherein the actual path is based at least partially on plant root information.
However it would have been obvious to one of ordinary skill in the art at the time the invention was filed to avoid plant roots because plant roots could cause problems to the equipment and the equipment could damage the plant.  Thus avoiding the plant roots would reduce the likelihood of damage to the equipment and environment.
 With respect to claim 10
Helligen teaches:
determining a second actual path from passing at least one of the vehicle and the work tool through the work area along the modified path plan (see at least Fig 1-5; #6; and ¶0024 and ¶0034).  
With respect to claim 11
Helligen teaches:
modifying the second actual path with one of the margin and a second margin to determine a second modified path plan through the work area (see at least Fig 1-5; #6; and ¶0024 and ¶0034; also se rejection to claim 1 with regard to using a margin).
With respect to claim 12
Helligen teaches:
passing a second actual path work tool through the work area with a second actual path vehicle along the second modified path plan (see at least Fig 1-5; #6; and ¶0024 and ¶0034).  
 With respect to claims 13 and 20
Helligen discloses: A vehicle path planning system (see at least ¶0001-02) comprising: 
a work tool (see at least ¶0001-02); 
a location-determining receiver configured to determine location data of at least one of the vehicle and the work tool (see at least Fig 1-5 and ¶0024);
a vehicle configured to pass the work tool through a work area along a modified path plan based on an actual path of a previous path plan work tool through the work area along a previous path plan (see at least Fig 1 and 2; #1; and ¶0024); and 
a controller configured to determine the actual path of the previous path plan work tool guided along the previous path plan during execution of the previous path plan (see at least Fig 5; #6; and ¶0034) by recording Discussing that the system tracks the location of the machine.), 
wherein the controller is further configured to determine an unmodified path plan through the work area based on at least the actual path of the previous path plan work tool (see at least Fig 1, 2, and 5; #6; and ¶0014-17 and ¶0034; Discussing that the system tracks the location of the machine.). 
Helligen does not specifically teach:
Wherein the controller is even further configured to modify the unmodified path plan with a margin to determine the modified path plan through the work area.
However Peake teaches:
Wherein the controller is even further configured to modify the unmodified path plan with a margin to determine the modified path plan through the work area (see at least Fig 2 and 5A-9; #230; and ¶0025, ¶0039 and ¶0054).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Helligen by modifying the unmodified path plan with a margin to determine the modified path plan through the work area as taught by Peake, because doing so would allow the system to compensate for an implement on the tractor that follows a different path.  Thus making the system more accurate.
With respect to claim 14
Helligen does not specifically teach:
at least one sensor configured to sense at least one in situ environmental factor, wherein the margin is based at least partially on the at least one in situ environmental factor.
However Peake teaches:
at least one sensor configured to sense at least one in situ environmental factor (See at least Fig 5A-7B and ¶0043-44; Discussing measuring the slope using a sensor.) wherein the margin is based at least partially on the at least one in situ environmental factor (See at least Fig 5A-7B; d; and ¶0039-45; Discussing that the margin is based on the slope.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Helligen by having at least one sensor configured to sense at least one in situ environmental factor, wherein the margin is based at least partially on the at least one in situ environmental factor as taught by Peake because doing so would allow the system to compensate for the slope of the field.  Thus making the system more accurate.
With respect to claim 15
Helligen teaches: 
wherein the at least one in situ environmental factor comprises at least one of a topology, plant type, plant condition, soil moisture, soil type, Discussing modifying the path based on a machine not being able to drive over a bumpy wet area.  Also see rejection to claim 14).
With respect to claim 21
Helligen teaches: A method for planning a path of a vehicle having a work tool (see at least ¶0001-02), the method comprising: 
Determining an unmodified path through a work area (see at least Fig 5; #6; and ¶0034; Discussing that the machine and implement goes over a path.);
modifying the unmodified path with a margin to determine a modified path plan through the work area (see at least Fig 5; #6; and ¶0034);
passing the work tool through the work area with the vehicle along the modified path plan (see at least Fig 5; #6; and ¶0034; Discussing modifying the planned path due to the operator avoiding a certain area.).
wherein the margin is based at least partially on at least one in situ environmental factor and one a priori environmental factor (see at least Fig 5; #6; and ¶0034; Discussing modifying the path based on a machine not being able to drive over a bumpy wet area.),
wherein the at least one in situ environmental factor comprises at least one of a topology, plant type, plant condition, soil moisture, soil type, and soil traction (see at least Fig 5; #6; and ¶0034; Discussing modifying the path based on a machine not being able to drive over a bumpy wet area.),
wherein the at least one a priori environmental factor comprises at least one of a soil type and plant type (see at least Fig 5; #6; and ¶0034; Discussing modifying the path based on a machine not being able to drive over a bumpy wet area.),
Claims 9, and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of EP 2236020 (Helligen et al.) in view of US 2012/0296529 (Peake et al) as applied to claims 1 and 13 above, and further in view of US 2017/0354079 (Foster et al.).
With respect to claim 9 
The combination Helligen and Peake does not specifically teach:
wherein the margin is based at least partially on a difference between the actual path and the previous path plan 
However Foster teaches:
wherein the margin is based at least partially on a difference between the actual path and the previous path plan (see at least Fig 5; #168; ¶0046).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Helligen and Peake by having the margin is based at least partially on a difference between the actual path and the previous path plan as taught by Foster because doing so would 
With respect to claims 19
The combination Helligen and Peake does not specifically teach:
passing a first path plan vehicle and a previous path plan work tool along a previous path plan through the work area; and 
determining the actual path by recording the location of at least one of the previous path plan vehicle and the previous path plan work tool through the work area along the first path plan, and
wherein the margin is based at least partially on a difference between the actual path and the previous path plan 
However Foster teaches:
passing a first path plan vehicle and a previous path plan work tool along a previous path plan through the work area (see at least Fig 1-3; #24, #26, #50, #52, #88, and #92; and ¶0040)
determining the actual path by recording the location of at least one of the previous path plan vehicle and the previous path plan work tool through the work area along the first path plan (see at least Fig 5; #168; ¶0046), and 
wherein the margin is based at least partially on a difference between the actual path and the previous path plan (see at least Fig 5; #168; ¶0046).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Helligen and Peake by passing a previous path plan vehicle and a previous path plan work tool along a previous path plan through the work area  and determining the actual path by recording the location of at least one of the previous path plan vehicle and the previous path plan work tool through the work area along the previous path plan as taught by Foster because doing so would allow the system to compensate for the movement of the work tool.  Thus increasing the accuracy of the system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL F. WHALEN
Examiner
Art Unit 3665


/M.F.W./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665